  Case 1:20-cr-00143-TSE Document 53 Filed 08/10/20 Page 1 of 8 PageID# 563




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

UNITED STATES OF AMERICA                        )
                                                )   Case No. 1:20-CR-143
               v.                               )
                                                )   Honorable T.S. Ellis, III
ZACKARY ELLIS SANDERS,                          )
                                                )   Filed Under Seal
                              Defendant.        )
                                                )

  GOVERNMENT'S SUPPLEMENTAL BRIEF IN OPPOSITION TO DEFENDANT’S
                 MOTION TO COMPEL DISCOVERY

       On July 31, 2020, the Court held a hearing on the defendant’s motion to compel discovery.

Dkt. No. 38 (“Mot.”). At the conclusion of the hearing, the Court instructed the parties that they

had ten days to file any supplemental briefing. Accordingly, the United States of America, by and

through its attorneys, G. Zachary Terwilliger, United States Attorney for the Eastern District of

Virginia, William G. Clayman, Special Assistant United States Attorney (LT), and Jay V. Prabhu,

Assistant United States Attorney, hereby files this supplemental response in opposition to the

defendant’s motion to compel discovery.

       The facts underlying the government’s investigation of the defendant are included in the

government’s initial response. See Dkt. No. 43 at 1–5.




                                                         , the United States obtained and executed

a warrant to search the defendant’s home. During the search, the defendant admitted to accessing

child pornography on Tor.

                                              . Further, based on evidence seized pursuant to the
    Case 1:20-cr-00143-TSE Document 53 Filed 08/10/20 Page 2 of 8 PageID# 564




warrant, law enforcement discovered that he had also been chatting online with minors and

ordering them to record and send him images and videos of themselves engaging in sexually

explicit and demeaning conduct. These recordings include, for example, videos of the minors

slapping their genitals and calling themselves the defendant’s slaves. See Dkt. No. 4 at ¶¶ 15–22.

        The United States has produced                                                    .1




                                                                           Seeing that         was

accurately described in the warrant, the defendant has now presented several speculative theories

about how                                   might be unreliable, insufficient, or even intentionally

false based on a patchwork of inconclusive and unrelated information. What is more, as he made

clear at the hearing, the defendant is relying on these theories to conclude not just that



               Accordingly, the defendant’s argument goes, his request for all materials and

communications                                          will allow him to find some hypothetical

document confirming his suspicions that he can then use to mount a Franks challenge by arguing

that the warrant intentionally included false, material information. Mot. at 11–18. The defendant’s

motion, however, is based on pure conjecture, and his conclusory assertions about what he might

find through his requests and how it might assist him fall well short of meeting his burden to



1




                                                2
    Case 1:20-cr-00143-TSE Document 53 Filed 08/10/20 Page 3 of 8 PageID# 565




establish the materiality of the requested information under Rule 16, Franks, Brady, and any other

relevant legal precedent. 2 His motion should therefore be denied.

        With respect to the




                              Dkt. No. 48 at 8–13. The defendant reached this conclusion based

solely on the fact that a FBI report and a previous filing from government counsel did not

                                                 . See Dkt. No. 43 at 11. Confusingly, however,

neither the FBI report nor the government’s filing cited by the defendant




                               which was accurately described in the search warrant affidavit. Nor

does the defendant point to any evidence to prove that



                          Instead, it appears that the defendant came up with this theory about

                                         on his own. This sort of speculative theory of discovery,

in which the defendant simply decides not to believe a portion of a search warrant and discovery

and then requests to review all of the government’s material related to that topic to corroborate his

disbelief, is wholly insufficient to satisfy his burden of proving that the information he requests is

likely to contain material and relevant evidence under Rule 16, Franks, and Brady.




2
 The relevant legal standards are outlined in the government’s initial response in opposition. See
Dkt. No. 43 at 5–9, 18–20.
                                                  3
  Case 1:20-cr-00143-TSE Document 53 Filed 08/10/20 Page 4 of 8 PageID# 566




       Further, as the government noted at the hearing on the defendant’s motion, arguments

related to whether              provided a sufficient basis for the magistrate judge to have issued

the warrant or how much weight it should have been given are arguments that go to probable cause

and that can be resolved based on the facts set forth in the four corners of the warrant. And even

assuming arguendo that              is somehow incomplete or false—which, to be clear, the

government has no reason to believe to be the case—




             Accordingly, his motion for all material and communications related to

                should be denied.

       With respect to the




                                                         . In support of this theory, the defendant

points to three things: (1) materials and testimony from other law enforcement agents in years-old

cases stemming from an entirely different investigation in which

                                                                                 ; (2) a declaration

prepared by Dr. Matthew Miller opining that



            and (3) a declaration prepared by Matthew Ryder,

                                                                     . See Mot., Exh. 1; see also



                                                4
  Case 1:20-cr-00143-TSE Document 53 Filed 08/10/20 Page 5 of 8 PageID# 567




Dkt. No. 48, Exh. 4. Relying on these three limited data points, the defendant now extrapolates

that




         The entire premise of the defendant’s argument—



              , see Dkt. No. 48 at 13–19—is not only inaccurate, but it is also unsupported by the

declarations he provided. At most, Dr. Miller suggests that

                                                                                  . Mot., Exh. 1 at

5. But, as Dr. Miller would acknowledge and as the declaration attached here as Exhibit 2 makes

clear,




                                           . See Exh. 2 at ¶¶ 5–8.




                                                                     . Id.

         Neither the defendant nor the declarations he has provided make any attempt to grapple

with this information, which has been publicly available for years. Instead, all he has done is

speculate as to one way in which                might be false, ignore all evidence to the contrary,

and conclude based on that speculation that the government must be withholding some document



                                                5
  Case 1:20-cr-00143-TSE Document 53 Filed 08/10/20 Page 6 of 8 PageID# 568




or communication that confirms his belief. But Rule 16, Franks, and Brady require that he provide

far more than his own speculative theories about what might exist and how it might be material to

support his motion, particularly since the facts of the case and publicly available information

contradict his own theory of materiality.

       The United States has no reason to believe the defendant’s theory that

                                                                 But again, assuming arguendo that

the defendant’s theory is true and




        Accordingly, the defendant’s theory that his discovery request will provide him access to

material information that will “directly undermine the credibility and reliability” of the affiant to

the search warrant—a dubious theory of materiality to begin with since the search warrant

                                  —is completely unfounded. Dkt. No. 48 at 19. Accordingly, the

defendant’s motion for all material and communications regarding



                                                                     should be denied. Mot. at 11.

       At base, the defendant’s motion represents nothing more than a request to embark on an

impermissible fishing expedition to find some hypothetical document or communication to support

his otherwise unfounded theories about                                             to use in a motion

for a Franks hearing. As demonstrated above and in the government’s initial opposition to his

motion, his conclusory assertions about what                    might mean are unsupported by the

facts of this case and fall well short of establishing the materiality of his discovery requests under



                                                  6
  Case 1:20-cr-00143-TSE Document 53 Filed 08/10/20 Page 7 of 8 PageID# 569




Rule 16, Franks, Brady, or any other relevant legal precedent. Accordingly, the government

respectfully requests that the Court deny the defendant’s motion to compel discovery.



                                            Respectfully submitted,

                                            G. Zachary Terwilliger
                                            United States Attorney

Date: August 10, 2020                By:    ______/s/_____________________________.
                                            William G. Clayman
                                            Special Assistant United States Attorney (LT)
                                            Jay V. Prabhu
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            2100 Jamieson Avenue
                                            Alexandria, Virginia 22314
                                            Phone: 703-299-3700
                                            Fax: 703-299-3981
                                            Email: William.G.Clayman@usdoj.gov




                                               7
  Case 1:20-cr-00143-TSE Document 53 Filed 08/10/20 Page 8 of 8 PageID# 570




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 10, 2020, I filed the foregoing with the Clerk of Court and

emailed an un-redacted copy of same to all counsel of record.


                                     By:    ______/s/_____________________________.
                                            William G. Clayman
                                            Special Assistant United States Attorney (LT)
                                            United States Attorney’s Office
                                            Eastern District of Virginia
                                            2100 Jamieson Avenue
                                            Alexandria, Virginia 22314
                                            (703) 299-3700
                                            Email: william.g.clayman@usdoj.gov
